UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 14-2258


MARIE THERESE ASSA’AD-FALTAS,

               Plaintiff - Appellant,

          v.

TANDY CARTER, individually for damages for qui tam recovery;
BARBARA JEAN BURNS, individually for damages and for qui tam
recovery; SARA HEATHER SAVITZ WEISS, individually for damages
and for qui tam recovery; THE GINGLIAT, BETTIS AND SAVITZ LAW
FIRM, in its corporate capacity, for damages and for qui tam
recovery; STEPHEN SAVITZ; JENNIFER CARR SAVITZ; THE MCANGUS,
GOUDELOCK & COURIE LAW FIRM, in its corporate capacity for
damages and for qui tam recovery; JOHN ANDREW DELANEY;
STERLING DAVIES; GAFFFORD THOMAS COOOPER, JR.; MARION ONEIDA
HANNA; MICHAEL KING, present or former Assistant City of
Columbia Manager; ANGELA LADSEN, City of Columbia Ministerial
Recorder; RICHLAND COUNTY, SC, SHERIFF’S DEPARTMENT; LEON
LOTT, officially as Sheriff of Richland County, South
Carolina; JEANETTE MCBRIDE, RC’s Clerk of Court; BRETT BAYNE;
JAMES R. BARBER, II; HARRY STUBBLEFIELD, RCSD Captain; DARRYL
PRICE, RCSD Lieutenant; CALVIN HILL, RCSD Deputy; DEANDREA
BENJAMIN GIST; KEN GAINES; ROBERT G. COOPER; DANA M. THYE;
DAVID A. FERNANDEZ; CITY OF COLUMBIA, SC, POLICE DEPARTMENT;
JOHN K. PASSMORE; AMANDA H. LONG BRANHAM; DEBBIE JORDAN;
BURKE, CPD FORMER ACTING CHIEF; RUBEN SANTIAGO, CPD former
acting chief; CAPTAIN HENDRIX; CAPTAIN THORNTON; LT. BUTZER;
LT. EVANS; LT. GIBSON; LT. SHARP; LT. SMITH; LT. YATES; SGT.
AULD; SGT. DRAFTS; SGT. GUNTHER; SGT. SANDERS; CORP. BRANHAM
BELL; CORP. CALDWELL; CORP. GOMEZ-RIEVERA; BRIAN, CPD
INVESTIGATOR; BLANTON, CPD INVESTIGATOR; NAREWSKI, CPD
INVESTIGATOR;   OFFICER  ASHMORE;   OFFICER  BROWN;   OFFICER
DEJESUS; OFFICER GIRARD; KELSON; OFFICER MCSWAIN; OFFICER
MEDLOCK; OFFICER WHITE; BARNEY GIESE; JOHN MEADORS; DAVID
ROSS; DINAH GAIL STEELE; LARRY WAYNE MASON; WENDY CEO, also
known as Windy Cio; ROBERT D. COBLE; CHARLENE CROUCH; COREY
LAMONT CURRY; TERESA INGRAM; JOHN MITCHELL JONES; TIFFANY
LURKE; CHRISTOPHER JAMES MASON; RICHARD C. MASON; WILLIAM
TETTERTON; ALDEN HOLLIS WHEELER; RICHARD GLENN WHEELER; JOHN
DOE; JANE ROE; DANA TURNER, falsely bearing a title of Chief
Administrative Judge of the City’s Municipal Court; STATE OF
SOUTH CAROLINA; NIMRATA R. HALEY; ALAN WILSON, as SC’s
Attorney General; YANCEY MCGILL, as SC’s Lieutenant Governor;
JOHN COURSON; SC’S JUDICIAL MERIT SELECTION COMMISSION; JEAN
TOAL; DANIEL SHEAROUSE; JENNY KITCHENS; V. CLAIRE ALLEN; MARK
KEEL; LEROY SMITH; DANIEL JOHNSON, as SC’s Fifth Judicial
Circuit’s Solicitor; GARY H. WATTS, as Coroner for Richland
County, SC; ROBERT ELDON HOOD, as Current SC’s Fifth Judicial
Circuit’s Administrative Judge for General Sessions; LESLIE
COGGIOLA, as SC’s Disciplinary Counsel; ROSLYNN FRIERSON, as
Director of SC’s Office of Court Administration; WILLIAM
NETTLES, as US Attorney for the District of South Carolina;
STEVEN BENJAMIN, as Mayor; ALL MEMBERS OF THE CITY OF COLUMBIA
COUNSIL; TERESA WILSON, manager for the City,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:14-cv-00678-CCE-LPA)


Submitted:   July 21, 2015                Decided:   July 23, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marie Therese Assa’ad-Faltas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

     Marie Therese Assa’ad-Faltas appeals the district court’s

order accepting the magistrate judge’s recommendation to dismiss

her civil complaint against Defendants, pursuant to 28 U.S.C.

§ 1915(e)(2)(B) (2012).    Assa’ad-Faltas has also filed motions for

injunctive    relief   pending   appeal    and   to   exceed   the    length

limitations for her informal brief.        We have reviewed the record

and find no reversible error.           Accordingly, although we grant

Assa’ad-Faltas’s motion to exceed the length limitations for her

informal brief, we deny her motions for injunctive relief pending

appeal and affirm for the reasons stated by the district court.

Assa’ad-Faltas v. Carter, No. 1:14-cv-00678-CCE-LPA (M.D.N.C. Oct.

21, 2014).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                     AFFIRMED




                                    3